Per Curiam. Appellant Terrell Demond Baker was convicted of second-degree murder, attempted second-degree murder, and theft of property and sentenced to an aggregate term of thirty-five years’ imprisonment. His retained counsel, Tell Hulett, filed a brief contending that the appeal is without merit. The State has filed a motion asking that we direct appellant to comply with Ark. Sup. Ct. R. 4 — 3(j) (1), which requires that a no-merit brief contain an argument section that consists of a list of all rulings adverse to the appellant made by the trial court on all objections, motions and requests made by either party, along with an explanation as to why each adverse ruling is not a meritorious ground for reversal. See also Anders v. California, 386 U.S. 738 (1967).  Since the filing of appellant’s brief, Mr. Hulett is now deceased. We deny the State’s motion at this time, and grant the appellant a period of thirty days in which to obtain new counsel. Motion denied.